DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15779790, filed on 5/29/18.

Specification
SPECIFICATION
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because as follows: the following revisions should be made for improved clarity and readability:
A vacuum-molded and reusable limb protecting pad includes an airtight bag body, wherein the locating components are spaced from each other to divide a containing space in the bag body into a plurality of locating spaces, which are spaced from but  in communication with each other for being filled with granules; an air nozzle whose bottom is sealed airtightly, and the air nozzle being internally provided with an air channel which is used for communicating between the inside and the outside of the bag body and can be switched into a state of communication or non-communication; a filter screen, arranged at a position corresponding to the air channel, the sieve size of the filter screen being less than the particle sizes of the granules; and at least one tightening component, capable of enabling the limb protecting pad to stably surround and cling to the surface of a limb.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4-5, 11-15, and 17-21 are objected to because of the following informalities which require appropriate correction:
In claim 1, line 19 should be amended to recite: “… a sieve size…… less than a particle size…”.
In claims 4, 5, 11-15, and 17-21, “air nozzle” should be “nozzle”.
In claim 4, line 2 should be amended to recite: “… valve configured such that when the air extractor  pumps air…”.
In claim 4, line 4 should be amended to add “and” between “direction;” and “when”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and further in view of Latimer et al (US 5154185).
With respect to claim 1, Hiebert discloses a vacuum-molded and reusable limb protecting pad (device 110 in figs 9-10; device is configured as a thin flat mat or cushion structure as shown in figs 9-10 and thus is interpreted as being a “pad”; device is designed to position, support, restrain and/or immobilize a portion of a user’s body during medical treatment – col 1 lines 5-9 and thus is interpreted as being capable of use on a portion of a user’s body such as a limb and protects the limb by supporting and immobilizing it which protects the limb from injury that can occur with movement/use of limb; device is vacuum-molded because it is shaped to conform to a portion of a user’s body when air is evacuated with a vacuum – col 6 lines 32-39; a disposable waterproof slipcover is used to protect the device from being soiled during a surgical procedure and the device is cleaned with a germicidal spray when the slipcover is removed after a procedure so the device can be reused many times  – col 1 lines 55-59; col 5 lines 37-49; col 7 lines 66-67) the pad comprising:
an airtight bag body (exterior bag 112) made of air impermeable material (fabricated using flexible, air-impermeable material – col 6 lines 3-5), wherein a peripheral edge of the airtight bag body is sealed in an airtight manner (walls 114 and 116 are radio frequency welded together along top/bottom edges 118 and 120 and along the side edges 122 – col 6 lines 5-8; RF welding induces heating and melting to bond materials and thus is interpreted as forming an airtight seal at bonded areas) to form a first containing space (exterior walls 114 and 116 of exterior bag 112 function as a protective shell 117 defining an interior containing space where inner bag 113 is contained within the containing space defined by exterior bag 112 as shown in fig 10; col 6 lines 16-19), an outer surface of the airtight bag body is provided with an opening corresponding with the first containing space wherein the opening is in communication with the first containing space (exterior wall 116 is provided with a valve 130 for evacuating air from the interior containing space which includes bag 112 – col 6 lines 32-35; the surface of wall 116 that faces outwardly towards valve 130 as shown in fig 10 is interpreted as being on the outer surface of bag 112 - this surface is interpreted as having an opening therethrough for valve 130 to be provided and the opening is interpreted as communicating with the space at the interior in order to evacuate air from the bag 112); 
a plurality of locating components are positioning lines with lengths which divide the first containing space into a plurality of locating spaces (space between walls 113a and 113b is divided into four compartments 113f by lines 113e – col 6 lines 24-25; each line has a length as shown in fig 10) which are spaced from but in communication with one another (compartments 113f are distinct and spaced from one another as shown in fig 10 but air flow is permitted from one compartment to another which thus provides fluid communication between the compartments – col 6 lines 28-31) so that a cross section of the first containing space is always maintained in a predetermined flat narrow shape (area between walls 113a and 113b has a cross section that is a flat, narrow shape as shown in fig 10; bag 112 has a flat shape – col 7 lines 59-61; the shape is predetermined by the dimensions of the walls 113a/113b and the amount of beads 128 provided in each compartment 113f; air can pass from one compartment to another but the beads 128 cannot – col 6 lines 28-31, thus, a large quantity of beads cannot accumulate at one area to cause the inner bag 113 to increase in thickness at that location and thus the flat/narrow cross sectional shape is maintained);
a nozzle (valve 130 for evacuating air from bag 112 using a vacuum pump – col 6 lines 32-39; fig 10; interpreted as having the same structure and configuration as valve 30 of device 10 – col 6 lines 32-33) airtight sealed to the airtight bag body (provided in wall 116 of exterior bag 112 as shown in fig 10; col 6 lines 32-33; interpreted as being “airtight sealed” to wall 116 in order to be capable of evacuating air with a vacuum pump through the valve as described in col 6 lines 34-39; interpreted as having the same configuration as valve 30 which includes a tube 40 which is RF welded to wall 16 for strength and “airtightness” – col 4 lines 16-23) in a position corresponding to the opening (valve 130 is interpreted as being provided through an opening in wall 116 and thus is at a position that corresponds to the opening) and provided with an air channel through which an air extractor is able to pump air out of the first containing space (the valve 130 is interpreted as having the same structure/configuration as valve 30 which includes a tube 40 which is interpreted as defining an air channel therein to permit air passage for evacuation of the air with a vacuum pump – col 4 lines 20-27, col 6 lines 32-35; the vacuum pump attached to valve 130 evacuates air from bag 112 and inner bag 113 to cause congregation of beads 128 into a tight configuration – col 6 lines 32-39);
a plurality of granules (beads 128; figs 9-10; col 6 lines 26-28) filled into the locating spaces and movable (col 6 lines 26-28; the beads are interpreted as being movable because the beads can interengage or consolidate upon evacuation of air and be loosened when air is re-introduced as described in col 2 lines 10-13; col 6 lines 35-39; col 7 lines 46-47, 52-54, 59-60); 
a filter screen  (inner bag 113 is interpreted as functioning as a filter screen because it is made of gas permeable Lycra fabric which therefore inherently permits air passage through the material but obstructs/prevents passable of the granules outside of the bag 113 – see col 6 lines 16-17, 28-31) arranged at a position corresponding to the air channel (the material forming bag 113 is shown in fig 10 overlapping the area where the opening to valve 130 is provided, thus being arranged in the air channel at the opening), wherein the sieve size of the filter screen is less than the particle size of the granules (it is inherent that the material forming bag 113 is configured with spaces/openings that permit air passage through the material but are smaller than the size of the granules in order to contain the granules within bag 113 when air is evacuated); and
at least one tightening component (Velcro straps 160; col 6 lines 50-62).
Hiebert does not, however, explicitly disclose that the at least one tightening component capable of enabling the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb. The straps 160 of Hiebert, however, are interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Although the Velcro straps 160 in Hiebert are disclosed as being used to hold the device 110 on an operating table 166 (col 6 line 66 – col 7 line 12), the straps 160 have an elongated structure as shown in figures 9-10 which is interpreted as being of sufficient length to wrap around the bag 112 when the bag is wrapped around and abutted against a limb. Additionally, the straps 160 include D-rings 170 and Velcro fastening means 168,172 which permit adjustable fastening and are interpreted as therefore being capable of use to adjust the tightness of bag 112 against and/or around a user’s limb. Thus, the straps 160 on the device 110 of Hiebert are interpreted as being capable of enabling the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb.
Hiebert also does not explicitly disclose that the plurality of positioning lines are provided on two separated inner surfaces of the airtight bag body.
Sakita, however, teaches an analogous device comprising a bag 1 containing beads 2 (fig 1, 2, 2a) wherein the bag 1 has a plurality of positioning lines (partitions 4) each having a length (the length of each partition 4 is defined as the dimension between the first end that is attached to the inner surface of the upper wall of bag 1 and the second end that is attached to the inner surface of the lower wall of bag 1) and wherein the positioning lines divide the containing space into a plurality of containing spaces (the interior of the bag is divided into three compartments by the two partitions 4 – col 2 lines 45-48) wherein the positioning lines each have two opposite ends connected to two inner surfaces of the bag thus providing the lines on two separated inner surfaces of the bag (as shown in figures 2 and 2a, each partition 4 has a first end connected to the inner surface of the upper wall of the bag 1 defining a first connecting point and a second end, that is opposite the first end, and is connected to the inner surface of the lower wall of bag 1 to define a second connecting point such that the partition 4 extends between the inner surfaces of the upper and lower walls forming the bag 1). Sakita also teaches that the positioning lines are configured to maintain the beads more or less evenly distributed throughout the bag (col 2 lines 55-56). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the positioning lines formed as lines 113e on the inner bag 113 in Hiebert for positioning lines that each have two opposite ends connected to two inner surfaces of the bag 112 of Hiebert so that the positioning lines are provided on two separated inner surfaces of the airtight bag body, as taught in Sakita, in order to assist with maintaining an even distribution of the beads throughout the bag.  
ANNOTATED FIG 2 of Sakita US 3762404

    PNG
    media_image1.png
    412
    574
    media_image1.png
    Greyscale

Hiebert in view of Sakita does not, however, disclose that the plurality of granules are movable between the locating spaces. 
Latimer, however, teaches an analogous air evacuable support (support 10; fig 3) which includes a plurality of positioning lines (baffles 52; fig 3) which are control means to regulate migration/movement of beads 42 (col 5 lines 38-48) each having a length and two opposite ends connected to two opposite inner surfaces of the bag (as shown in fig 3) wherein the positioning lines (baffles 52) divide the space into locating spaces (interior is divided into separated regions 56 as shown in fig 3), wherein neighboring locating spaces are distinct from but in communication with one another (the plurality of baffles 52 include apertures 54 that are dimensioned to pass the beads 42 - col 5 lines 38-48; thus, the apertures 54 permit communication between neighboring/adjacent regions 56); and a plurality of granules (beads 42) filled into the interior (as shown in fig 3) and being movable between the locating spaces (apertures 54 are dimensioned to pass the beads 42 - col 5 lines 38-48; thus, the beads 42 are capable of moving between adjacent regions 56 through the apertures 54 in the baffles 52; movement of the beads 42 from one region 56 to another via passage through apertures 54 in the baffles 52 does not involve or require the beads 42 to move outside of the interior of support 10). Latimer also teaches that isolating beads using partitions to form separate compartments is not satisfactory to conform to the unique skeletal structure of each individual and that some degree of bead migration out of compartments is necessary for improved conformability and to provide proper support (col 1 line 62-col 2 line 4). Additionally, Latimer teaches that the rate of flow of the beads through the baffles is slowed to provide ample time for the beads to be sculpted or packed around the person conformably to his/her body contour and for the casing to be evacuated (col 6 lines 3-12).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added apertures that are configured like the apertures 54 in the baffles 52 of Latimer to each locating component in the device of Hiebert in view of Sakita, in order to permit movement of the granules among the locating spaces as in Latimer to improve conformability to body contours during sculpting/molding (Latimer col 1 line 62- col 2 line 4) while also regulating migration/movement to provide ample time for the granules to be sculpted or packed around the person conformably to his/her body contour and then be evacuated (Latimer col 6 lines 3-12).

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Rose (US 3745998).
With respect to claim 2, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 1) but Hiebert does not disclose that the granules are porous granules.
	Rose, however, teaches an analogous vacuum formed support article comprising envelopes enclosing expanded polymer foam beads of selected low density (foam is interpreted as being a porous material) which “cooperate with each other to provide more effective immobilization action than solid granules of plastic or other materials because of their compressibility and surface deformation under atmospheric compressive loads in the evacuated and rigidified condition” (col 2 lines 43-55). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the beads of Hiebert in view of Sakita and further in view of Latimer for expanded polymer foam beads as taught by Rose in order to provide more effective immobilization action than solid granules of plastic or other materials because of their compressibility and surface deformation under atmospheric compressive loads in the evacuated and rigidified condition (Rose - col 2 lines 43-55).
With respect to claim 3, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 2) and Rose further teaches use of porous granules that are made of plastic foamed material (col 5 line 37). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used porous granules made of plastic foamed material as taught by Rose as the porous granules in the device of Hiebert in view of Sakita and Latimer and further in view of Rose since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 4, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 2) and Hiebert also discloses that the air nozzle is a one-way reverse stop valve (valve 130 is a “Colder Products Company valve” – col 6 lines 33-34; interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed which thereby prevents air passage in the reverse direction –  col 4 lines 23-34; thus the valve is interpreted as having a one-way, reverse stop configuration), wherein when the extractor pumps air out of the first and second containing spaces via the air channel (air is withdrawn with a vacuum via passage through a tube 40 which is welded to the wall of the bag – col 4 lines 20-30; fig 7), the one-way reverse stop valve will make the air channel open in one direction (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air –col 4 lines 23-25, but when a vacuum source is applied, air will be evacuated and thus will pass through tube 40 only in one direction to withdraw the air from the interior of the bag – col 4 lines 25-27), and when a pressure outside the bag is equal to or greater than a pressure within the first and second containing spaces, (when air is evacuated from the interior of the bags 112/113 to cause packing/congregating of the beads, the pressure outside the bag will be greater than the pressure within the bags in order to maintain the compressed/evacuated configuration) the one-way reverse stop valve will seal the air channel in an airtight manner (the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of the beads, without replacing the female portion 34 over the male portion 32 or opening the valve by pressing on the valve stem – col 4 lines 30-43; thus, closure of the valve is interpreted as sealing the air channel through tube 40 in an airtight manner). 
With respect to claim 5, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 3) and Hiebert also discloses that the air nozzle is an air valve (valve 130; the valve is a “Colder Products Company valve” – col 6 lines 33-34 which is interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15) which is capable of being opened or closed to open or close the air channel (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air which thereby is interpreted as opening the air channel through tube 40 so air can pass therethrough –col 4 lines 23-25; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of the beads without replacing the female portion 34 over the male portion 32 or opening the valve by pressing on the valve stem – col 4 lines 30-43; thus, closure of the valve is interpreted as also closing the air channel through tube 40).
With respect to claim 6, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 1) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the airtight bag body.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the airtight bag body as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 7, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 2) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the airtight bag body.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the airtight bag body as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art.
With respect to claim 8, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 3) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the airtight bag body.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the airtight bag body as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art.
With respect to claim 9, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 4) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the airtight bag body.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the airtight bag body as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art.
With respect to claim 10, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 5) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the airtight bag body.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the airtight bag body as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Short et al (US 2008/0085218).
With respect to claim 11, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 1) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the airtight bag body (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 17, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 1) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the airtight bag body (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of airtight bag body 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.

Claims 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Rose (US 3745998) and further in view of Short et al (US 2008/0085218).
With respect to claim 12, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 2) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the airtight bag body (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 13, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 3) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the airtight bag body (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 14, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 4) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the airtight bag body (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 15, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 5) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the airtight bag body (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 18, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 2) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the airtight bag body (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of airtight bag body 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 19, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 3) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the airtight bag body (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of airtight bag body 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 20, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 4) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the airtight bag body (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of airtight bag body 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 21, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 4) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the airtight bag body (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of airtight bag body 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Short et al (US 2008/0085218) and further in view of Rose (US 3745998).
With respect to claim 16, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 11) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to move the straps so that they are attached at a peripheral edge, as in Rose, since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 22, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 17) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative coating.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the airtight bag body (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to move the straps so that they are attached at a peripheral edge, as in Rose, since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 49-70 of copending Application No. 15779790 (reference application; US 2018/0325715). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN201061575Y, CN101229085A, US5718669, US7309321, US7273462, US4657003, US2008/0269653, US2011/0191960, US5891069, US8555890, US6890292, US2003/0139694, US6318372, US4848364, US8082924, US6251065, US8387789, US20150148723.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786